Citation Nr: 1706980	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral pes planus with plantar fasciitis from January 23, 2007 to September 18, 2008, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1998 to September 1998 and from May 2002 to January 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board observes the Veteran appealed from the initial evaluation assigned for his service-connected bilateral foot disability.  In August 2009, the RO assigned a 10 percent disability rating, effective September 19, 2008.  However, because the increase to 10 percent did not constitute a full grant of the benefits sought since an even higher 50 percent rating is possible, and the Veteran has not indicated he is satisfied or content with the 10 percent rating, the granting of this higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 


FINDINGS OF FACT

1.  From January 23, 2007 to September 18, 2008, the Veteran's bilateral pes planus with plantar fasciitis was productive of no more than mild symptoms.

2.  From September 19, 2008, the Veteran's bilateral pes planus with plantar fasciitis was productive of no more than moderate symptoms. 


CONCLUSIONS OF LAW

1.  From January 23, 2007 to September 18, 2008, the criteria for an initial compensable rating for bilateral pes planus and plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5276 (2016).

2.  From September 19, 2008, the criteria for a disability rating in excess of 10 percent for bilateral pes planus and plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA examinations in December 2006, September 2008 and July 2016.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Therefore, VA's duty to assist has been met.

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  But where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Conversely, where the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected, VA must assess the level disability from the date of initial application for service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco, 7 Vet. App. at 58.  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson, 12 Vet. App. at 119; Hart, 21 Vet. App. at 505.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the United States Court of Appeals for Veterans Claims ("Court") clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Therefore, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  As such, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Pes planus is rated under DC 5276, which provides for a 10 percent rating for moderate flatfoot, with the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent if unilateral, and 30 percent if bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance, is rated 30 percent if unilateral, and 50 percent if bilateral.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As discussed in further detail below, the Board finds that a zero percent disability rating, and no higher, is warranted from January 23, 2007 to September 18, 2008.  From September 19, 2008, the Board finds that a 10 percent disability rating, and no higher, is appropriate.

January 23, 2007 to September 18, 2008

The Veteran is receipt of service connection starting January 23, 2007.  A November 2006 separation examination notes that the Veteran had flat feet and used orthotics.  In addition, treatment records during this time period indicate that the Veteran experienced pain in his feet with discomfort most noticeable in the morning or after prolonged walking or running.  The Veteran's pain was relieved by wearing special air cast pads and night splints, reducing his pain from a 7-8 to a 4-5.  During a December 2006 VA examination, the Veteran stated that his foot pain did not affect his occupation or usual activity because he avoided prolonged walking and prolonged running.  In addition, the examiner noted that the Veteran's tendo achillis were well aligned bilaterally and his shoes did not indicate abnormal weight bearing.  However, the examiner did note that the Veteran presented with a hallux valgus deformity and right Achilles enthesopathy.  

A June 2007 podiatry treatment record indicated that there were no acute osseous abnormalities and that alignment and overlying soft tissues were unremarkable.  In February 2008, a treatment provider noted that the Veteran stated that he usually wore dress shoes.  He was instructed to wear his orthotics all of the time and to get properly fitting shoes.  Five months later, the Veteran began complaining of numbness and tingling in his hands and feet; however, a treatment provider stated that a neurology examination was negative for these symptoms and posited that they were anxiety-based.

Based on a review of the evidence, the Board finds that a compensable disability rating during this time period is not warranted.  The Veteran's medical records simply show a history of flat feet with continued complaints of pain.  Although the Board recognizes that the Veteran is competent to report his pain, an indication of pain, alone, does not suggest an increased disability picture.  The evidence does not show moderate symptoms as the weight-bearing line is not over or medial to the great toe and there is no inward bowing of the tendo achillis.  In addition, treatment records are silent for evidence of severe or pronounced symptoms.  Furthermore, the evidence indicates that the Veteran's symptoms were relieved by orthotics.  As such the Veteran's symptoms during this time period are contemplated by the criteria for a noncompensable (zero percent) disability rating.

Therefore, the Board finds that an initial compensable disability rating from January 23, 2007 to September 18, 2008 is not warranted. 

From September 19, 2008 

On September 19, 2008, the Veteran was afforded a VA examination which indicated a change in his pes planus and plantar fasciitis symptomatology.  The examiner opined that the Veteran's feet showed moderate pes planus deformities, to include midline heels and cords and tenderness in the heels, metatarsal head region and the arch bilaterally.  However, the examiner stated that there was no pain with manipulation of the Veteran's feet bilaterally, no abnormal callus formation, no redness or heat, and his range of motion was not limited by pain, weakness, fatigue or lack of endurance following repetitive testing or flare-up.

In addition, although the Veteran regularly reported pain during this time, treatment providers noted that he only wore his inserts occasionally, not daily, as prescribed.  In July 2010, a treatment provider stated that the Veteran's pain was likely aggravated by wearing ill-fitting footwear that was almost two sizes too small.  During the same consultation, the treatment provider also noted that the Veteran's feet pronated moderately at the subtalar joint with longitudinal arch upon weight bearing, but were absent for callosities or corns.  

Since September 2013, the Veteran has also reported numbness and tingling in his feet, sometimes accompanied by a burning sensation.  However, an October 2013 nerve conduction test was normal and a February 2014 treatment provider stated that it could be from his plantar fasciitis.

The Veteran's most recent VA examination in July 2016 indicated that the Veteran continued to experience pain in his feet that was typically worse in the mornings.  However, the Veteran stated that the pain was relieved with the use of orthotics and that the flare-ups did not impact the function of his foot.  Furthermore, the examiner noted that there was no indication of swelling on use, no characteristic callouses, no marked pronation, and that the weight bearing line did not fall over or was not medial to the great toe.  The examiner also noted that there was no inward bowing of the tendo achillis or valgus and no marked inward displacement and severe spasm of the tendo achillis on manipulation of the feet.  

Based on the foregoing, the Board finds that an increased disability rating in excess of 10 percent is not warranted from September 19, 2008.  The evidence does not show that during this period the Veteran's foot disability picture approximated a severe or pronounced degree of impairment.  Although one treatment record, a July 2010 podiatry consultation, indicated that the Veteran's feet pronated moderately, the most recent July 2016 VA examination reported that there was no marked pronation.  Furthermore, additional evidence must be shown to warrant a higher disability rating.  Treatment records from September 19, 2008 onwards do not show an indication of swelling, characteristic callosities, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The Veteran's pain, which is relieved by orthotics, is contemplated by the current 10 percent evaluation.   

As such, the Board finds that the 10 percent disability rating assigned from September 19, 2008 is appropriate. 

Finally, in reaching the determinations that an initial compensable rating is not warranted prior to September 19, 2008, or in excess of 10 percent thereafter, the Board has considered the applicability of other rating criteria used for rating disabilities of the feet.  See Schafrath, 1 Vet. App. at 589; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular DC dependent on the facts of a particular case).  The Veteran was not noted to have bilateral weak foot, claw foot, hallux rigidus, hallux valgus that is severe, if equivalent to amputation of great toe or operated with resection of metatarsal head, metatarsalgia, or malunion of nonunion of the tarsal or metatarsal bones; thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, and 5283 are all inapplicable.  Just as important, service connection is not in effect for these disabilities.

In addition, the Board has considered the applicability of Diagnostic Code 5284, which provides criteria for rating foot injuries, other (i.e. moderate, moderately severe, and severe).  The Court recently held that Diagnostic Code 5284 is applicable when "the other Diagnostic Codes addressing foot disabilities do not address the specific foot disability suffered by [a] Veteran."  Fitzgerald v. Shinseki, 2012 WL 3091052 (Vet. App. July 31, 2012).  Like the factual scenario presented in Fitzgerald, neither the Veteran nor his representative has contended that Diagnostic Code 5276 does not specifically address his service-connected disability for which he is seeking a higher disability rating.  The Veteran is service connected for pes planus, and Diagnostic Code 5276 addresses his specific foot disability.

Therefore, the Board concludes that the symptoms associated with the Veteran's service-connected bilateral pes planus disability are most appropriately rated under the rating criteria described in Diagnostic Code 5276. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca, 8 Vet. App. at 204-07.  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson, 9 Vet. App. at 7.  The rating for pes planus is not predicated on limitation of motion.  Moreover, pain on manipulation and use is among the criteria specifically considered when assigning a disability evaluation for pes planus under Diagnostic Code 5276.  Therefore, no further consideration pursuant to the Court's holding in DeLuca is warranted in this appeal.

Ordinarily, the VA's Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  In this case, there is no evidence of record to indicate that the Veteran's bilateral pes planus and plantar fasciitis interfered with his employment or required frequent hospitalization; therefore an extraschedular disability rating is not warranted.

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for numerous disabilities.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Therefore, there exists no basis for referring the case for extraschedular consideration under Johnson.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating for bilateral pes planus and plantar fasciitis, he has not submitted evidence of unemployability, or claimed to be unemployable due to his pes planus and plantar fasciitis.  In addition, an August 2013 report of general information (Form 21-0820) from the RO indicated that the Veteran wished to withdraw his claim for TDIU.  The record also does not indicate that the Veteran has been unable to maintain substantial gainful employment or that he works in a sheltered work environment.  On the contrary, a January 2016 treatment record indicated that the Veteran worked at Home Depot as an overnight stocker and also as an employee at the VA.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

Entitlement to an initial compensable disability rating for bilateral pes planus with plantar fasciitis from January 23, 2007 to September 18, 2008 is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis from September 19, 2008 is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


